Citation Nr: 0739971	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  99-22 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection, to include on a 
secondary basis, of an acquired psychiatric disorder.  

2.  Entitlement to an increased (comepensable) disability 
rating for service-connected opiate dependence.  

3.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Esquire


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 27, 1979 
until March 20, 1980.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).

Procedural history

In January 1995, the RO denied service connection for a 
psychiatric disorder.  In April 1998, the RO received the 
veteran's request to reopen the claim.  In a November 1998 
rating decision, the RO declined to reopen the previously 
denied claim absent new and material evidence.  However, in 
the same November 1998 rating decision, the RO granted 
service connection for opiate dependence and awarded a 
noncompensable disability rating therefor.  The veteran 
disagreed with the November 1998 rating decision, both as to 
the rating assigned his opiate dependence and as to the RO's 
refusal to reopen his previously denied claim of entitlement 
to service connection for a psychiatric disorder.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in November 1999.

In February 2002, the Board reopened the psychiatric claim 
and remanded both claims for further evidentiary development.  
In June 2003, the RO issued a supplemental statement of the 
case (SSOC) that confirmed and continued the previous 
denials.

Independent of the above, the veteran disagreed with a March 
1999 RO rating decision that denied TDIU.  The RO issued a 
statement of the case (SOC) in July 2001.  In the February 
2005 decision, the Board determined that a substantive appeal 
(VA Form 9) had been received by VA on August 31, 2001

Upon review of the veteran's VA Form 9, presumed to have been 
received in August 2001, the Board noted the veteran's 
request for a personal hearing. In February 2004, the Board 
again remanded the case so that such a hearing could be 
arranged.  The RO scheduled a hearing for October 2004; 
however, a notation in the claim file indicates that the 
veteran's attorney called on the day of the hearing to cancel 
it.  There is no indication that the veteran or his attorney 
have asked to have the hearing rescheduled.  

The case was returned to the Board in February 2005.  At that 
time, the Board issued a decision which denied each of the 
veteran's claims.  The veteran duly appealed the Board's 
decision the United States Court of Appeals for Veterans 
Claims (the Court).  In a Memorandum Decision dated March 14, 
2007, the Court vacated the Board's February 2005 decision 
and remanded this matter.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

In the March 2007 Memorandum Decision, the Court found that 
the Board had not insured compliance with the February 2002 
remand prior to proceeding to the merits of the service 
connection and the increased rating claims.  For that reason, 
it vacated the February 2005 decision and remanded the matter 
to the Board.  

Specifically, the Board's February 2002 remand had directed 
the RO to schedule the veteran for evaluation by a 
psychologist, to include review of the veteran's claims 
folder and an opinion concerning what psychiatric diagnoses 
are present.   Thereafter, the RO was directed to refer the 
veteran for a VA psychiatric examination to determine the 
extent and severity of his service-connected opiate 
dependence and the nature, extent and etiology of any other 
current psychiatric disorders.  The examining psychiatrist 
was requested to review the veteran's claims file and 
interview the veteran. 

In response to the Board's February 2002 remand, the veteran 
was referred for the requested psychiatric examination.  
However, the RO did not refer the veteran for the requested 
psychological evaluation and instead relied upon a discharge 
summary from a psychologist, which was not accomplished with 
reference to the veteran's claims folder.  Accordingly, 
according to the Court, the psychological examination did not 
comply with the remand instructions.  Additionally, as the 
psychiatric opinion was issued without review of a complying 
psychological examination, that evaluation also did not 
comply with the instructions of the Board's remand.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Another remand is therefore necessary to ensure 
proper compliance with the Board's February 2002 remand 
instructions.

The TDIU claim is inextricably intertwined with the other 
issues.  In other words, if service connection and/or an 
increased rating is granted for the claimed disabilities, 
this may impact the TDIU claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].  Action on the veteran's TDIU claim is 
therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should then be scheduled 
for evaluation by a psychologist.  The 
veteran's VA claims folder should be 
reviewed by the psychologist in 
conjunction with the evaluation.  After 
interviewing the veteran and/or conducting 
appropriate testing, the psychologist 
should render an opinion concerning what 
psychiatric diagnoses are present.  The 
report of the psychological evaluation of 
the veteran should be associated with the 
veteran's VA claims folder.

2. After completing the above actions, the 
RO should arrange for a VA psychiatric 
examination of the veteran, preferably by 
an examiner who has not previously 
evaluated the veteran, in order to 
determine the extent and severity of his 
current psychiatric disorders.  The 
examining psychiatrist should be requested 
to review the veteran's claims file and 
interview the veteran.  With respect to 
each psychiatric disorder identified, the 
psychiatrist is requested to provide an 
opinion as to whether it is at least as 
likely as not that any such psychiatric 
disorder is etiologically related to the 
veteran's service or was caused or 
chronically worsened by the veteran's 
service-connected disabilities, including 
the service-connected  opiate dependence.  
To the extent possible, the manifestations 
of the service-connected opiate dependence 
should be distinguished from those of any 
other psychiatric disorder found to be 
present.  The examination report must be 
associated with the veteran's VA claims 
folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, in while 
or in part, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



